June 8, 2012 VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Attention: Jeffrey P. Riedler Assistant Director Re:Caldera Pharmaceuticals, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed on April 20, 2012 File No. 333-179508 Dear Mr. Riedler: Thank you for your May 4, 2012 letter regarding Caldera Pharmaceuticals, Inc. (“Caldera”).In order to assist you in your review of Caldera’s Form S-1, we hereby submit a letter responding to the comments and Amendment No. 2 to Form S-1 marked to show changes.For your convenience, we have set forth below the staff’s numbered comments in their entirety followed by our responses thereto. Amendment No. 1 to Registration Statement on Form S-1/A General 1. Please note that we will be providing comments to you on your confidential treatment request under separate cover. Response: We have revised the confidential treatment request based upon the comments we received. Prospectus Cover Page 2. Since you appear to qualify as an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act, please disclose on your prospectus cover page that you are an emerging growth company and revise your prospectus to: United States Securities and Exchange Commission June 8, 2012 Page 2 o Describe how and when a company may lose emerging growth company status; o Briefly describe the various exemptions that are available to you, such as exemptions from Section 404(b) of the Sarbanes-Oxley Act of 2002 and Section 14A(a) and (b) of the Securities Exchange Act of 1934; and o State your election under Section 107(b) of the JOBS Act: m If you have elected to opt out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b), include a statement that the election is irrevocable; or m If you have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1), provide a risk factor explaining that this election allows you to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. Please state in your risk factor that, as a result of this election, your financial statements may not be comparable to companies that comply with public company effective dates. Include a similar statement in your critical accounting policy disclosures. In addition, consider describing the extent to which any of these exemptions are available to you as a Smaller Reporting Company. Response: Complied with. We have added language on the cover of the Prospectus and a risk factor as well. Risk Factors, page 3 General 3. Please refer to your response to Comment 46. You indicate in your response that you have added language to the second risk factor regarding your limited marketing capabilities. However, no revision appears in this amendment.It appears that your limited marketing capability is a material risk to your business, given that you have begun initial marketing of the XRpro instrument and your future operating results will suffer if your products do not achieve commercial acceptance.Please add a separate risk factor that discusses your limited marketing capabilities and the fact that you do not anticipate expending large sums of money on a sales force or marketing efforts. Response: Complied with. We have added a risk factor. United States Securities and Exchange Commission June 8, 2012 Page 3 “We currently have spent and may continue to spend significant resources .,” page 7 4. Please refer to your response to Comment 9.Please expand this risk factor to describe when you filed suit against LANS and the stage of your pending litigation.Although you cross-reference a portion of the Business section in this risk factor that contains detailed disclosure, the risk factors section should include all material information that investors should consider in making an investment decision. Response: Complied with. We have expanded the risk factor. “Our internal controls over financial reporting may not be effective .,” page 9 5. You state in this risk factor that “[o]ur management will be required to report on our internal controls over financial reporting under Section 404 commencing in fiscal year 2012.” Please note that if you qualify as an emerging growth company, you are no longer required to comply with the auditor attestation requirements of Section 404.Please revise accordingly, as appropriate. Response: Complied with.We have revised accordingly. “Our lack of an independent audit committee and audit committee financial expert .,” page 10 6. Please refer to your response to Comment 34. You indicate in your response that you have revised the heading of this risk factor to indicate the effect of your lack of an independent audit committee and audit committee financial expert on your ability to obtain a listing. However, no revision appears in this amendment.Please revise your heading and expand your risk factor discussion accordingly. Response: Complied with.We have revised the heading and risk factor. Use of Proceeds, page 12 7. We note your disclosure that you intend to use the proceeds received from the exercise of warrants for general working capital purposes, including for the payment of marketing and personnel expenses. Please expand this statement to disclose whether you anticipate that you will have proceeds remaining following the payment of marketing and personnel expenses. If so, to the extent practicable, please address how the remaining proceeds will be allocated. Response: Complied with. We have expanded the disclosure. United States Securities and Exchange Commission June 8, 2012 Page 4 Business, page 12 Our Current and Future Business, page 13 8. You indicate on page 13 that your pending government contracts contain Bayh-Dole and related provisions for disposition of intellectual property.Please briefly describe “Bayh-Dole and related provisions” in the first instance you refer to these laws. Response: We have added the requested information. Our Analysis Technology, page 16 9. Please refer to your response to Comment 49.You indicate that the excerpts from the DiscoveRx Corporation sales catalog and the Fischer Scientific sales catalog attached to your response letter contain the pricing information of reagents.However, it is unclear how the sales catalogues demonstrate that the use of a reagent in the analysis process can typically cost $0.50 or more per compound. In your next response letter, please provide more information. Response:The DiscoveRx ADP Quest Assay is an activity-based kinase assay. The price of reagents per test ranges from $618 for an 800-assay kit (Catalog number 90-0071; $618 reagent cost / 800 tests $0.7725 reagents cost / test), to $3,090 for a 10,000-assay kit (Catalog number 90-0071L; $3090 reagent cost / 800 tests $0.309 reagents cost / test). See page 2 of the attached document “70-uest Product Insert Rev 8 (March 25, 2010)” for the number of tests that may be performed using a reagent bottle. See the DiscoveRx catalog for pricing. The Delfia tyrosine kinase kit is available from Fisher Scientist for $886.86. It is designed for 192 assays on 96-well format. This works out as $886.86 reagent cost/192 tests $4.62 reagent costs /test. See attached Perkin Elmer description, which reads “The DELFIA Tyrosine Kinase assay kit includes the reagents needed for determination of tyrosine kinase activity. The reagents are also available separately. The kit contains the following components, which are sufficient for 2 x 96 wells:” Individual components for Delfia may also be purchased from PerkinElmer in larger batches. The cost for 20,000 assays is $19,573, as broken down below. The cost of $19,570 reagents / 20,000 tests gives a cost per assay of $0.9785 reagents per test. United States Securities and Exchange Commission June 8, 2012 Page 5 The reagents for 20,000 tests of Delfia are: ● $2,669: DELFIA Eu-N1 labeled anti-phosphotyrosine antibody at 50 ng/well, 1mg: $2669 ● $1,070: DELFIA Wash Concentrate, 5L: $214 per liter ● $3,414: DELFIA Assay Buffer, 6L: $569 per liter ● $2,085: DELFIA Enhancement Solution, 3L: $695 per liter ● $10,332: DELFIA Streptavidin-coated clear plates (21 set of 10 96-well plates): $492 per set Legal Proceedings, page 16 Please refer to your response to Comment 57.Although you have expanded your disclosure in this section to update the progress of your legal proceedings as of the latest practicable date, your discussion does not include a description of the relief you seek for each proceeding. Please revise your disclosure accordingly. Response: Complied with.We have expanded and updated the legal proceedings section as requested. Dilution, page 18 We acknowledge your response to Comment 3. Please revise your disclosure of your historical net tangible book deficit to include any derivative liability and exclude the preferred stock classified in the mezzanine.In addition, please add disclosure regarding your pro forma net tangible book value after your offering and, if this amount is negative, a statement that clarifies that the dilution to be experienced by investors in your offering will be greater than the anticipated offering price. Response: Complied with. We have revised our disclosure and added the additional disclosure. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations for the year ended December 31, 2011 and the year ended December 31, 2010 Revenues, page 19 Please refer to your response to comment 55. Item 101(c)(1)(viii) of Regulation S-K states that government orders that are firm but not yet funded would be considered backlog orders. Please explain why the two existing contracts for which you are still providing services and for which you expect to receive cash for such services are considered future commitments by the government but not backlog orders. Response: Complied with. The wording has been amended to reflect that these are percentage of completion projects whereby revenues are only earned based on the progress made under the government grants. United States Securities and Exchange Commission June 8, 2012 Page 6 Selling, general and administrative expenses, page 20 We note that the drivers you discuss do not address the majority of the increase in selling, general and administrative expenses.Please revise your disclosure to include additional factors that contributed to the increase in expense. Response: Complied with. The disclosure has been amended and additional disclosure has been added for the quarters ended March 31, 2012 and 2011 respectively. Liquidity and Capital Resources, page 21 Please refer to your response to comment 60.Please expand your discussion of liquidity and capital resources to include a discussion of cash provided by/used in operating activities, investing activities and financing activities for the year ended December 31, 2010 in addition to the information you provided for December 31, 2011.Please discuss the factors that drive the cash flows and address any material changes in the underlying drivers. Response: Complied with. The discussion on liquidity has been amended to reflect the Quarters ended March 31, 2012 and 2011 and the discussion on liquidity and capital resources has been amended to include the factors driving the underlying changes. Executive Compensation and Other Information, page 24 Director Independence, page 26 Please refer to your response to Comment 33. We requested in that comment that you remove all references to Rule 10A-3 from your prospectus, as it is not applicable to your facts and circumstances.On page 26, you indicate that Messrs. Zimmerman and Rothman are “independent” in accordance with the requirements of Rule 10A-3 under the Exchange Act. Please revise this discussion to remove the reference to Rule 10A-3, and provide the disclosure required by Item 407(a)(1)(ii) of Regulation S-K. Response: We have removed the reference. United States Securities and Exchange Commission June 8, 2012 Page 7 Consolidated Balance Sheets, page F-1 Please refer to your response to comment 68.Please explain why the number of authorized Series A Convertible Preferred Stock is disclosed on the Balance Sheet as well as page F-18 as 500,000 shares but is disclosed in the response as well as throughout the filing as 400,000 shares. We note that you amended your Articles of Incorporation on April 10, 2012 but it is not clear how many shares were authorized before the amendment.Please clarify. Response: Complied with. The authorized preferred stock at the date of the financial statements has been adjusted to 10,000,000 shares and footnote 8“Other Stockholders Equity” has been expanded to include an explanation of the subsequent amendment to the authorized preferred stock to 400,000 Series A Preferred stock. Notes to the Consolidated Financial Statements 2. Accounting Policies and Estimates Revenue Recognition, page F-10 Please refer to your response to comment 75.It appears as though you deleted your policy for recognition of government contract revenue.Please revise your disclosure to include the policy for government contract revenue similar to your disclosure on page 22.It is still not clear how your policy is in compliance with ASC 912-605-25.Please expand your policy to clarify how your method for recognizing revenue under government research contracts is appropriate. Response: Complied with. Our contracts with Government agencies are on a Firm Fixed Price basis and a Cost plus fee basis, accordingly our Revenue recognition policy has been amended in its entirety to reflect the recognition of revenue on a percentage of completion basis using cost as a measure of percentage of completion and in compliance with ASC 605. 7. Derivative Financial Liability, page F-15 Please refer to your response to comment 78.Please explain to us how the anti dilution clause meets the scope of ASC 505-50.Specifically address whether and how the patent rights acquired are either goods or services as contemplated in ASC 505-50-05 and 505­50-15-2a. Also, please clarify if this anti dilution provision of the license agreement will still be in place if Los Alamos National Security sells their shares in this offering. If this provision goes away upon the sale of shares, please clarify if the instrument would be considered freestanding under ASC 480. Finally, please explain how you came to the conclusion in your response that the obligation is a derivative liability in terms of ASC 815-40. Response: Complied with. The derivative financial liability has been removed from our financial statements. United States Securities and Exchange Commission June 8, 2012 Page 8 In terms of ASC 505, the delivery of goods and services is required to meet the scope of this ASC. It is our view that any additional payment required under the anti-dilution clause for the use of a patent under a license agreement does not constitute the acquisition of a good or service, as we are not acquiring any further goods or services than we already own and therefore we do not meet the requirements of the ASC under ASC 505-50-05 or ASC 505-50-15-2a. The anti-dilution clause does not meet the requirements of ASC815-40-15-3a as the derivative liability is not freestanding but is embedded in the underlying equity instrument and cannot be detached from the underlying shares held in Caldera Pharmaceuticals by LANS, see discussion below. In addition, the underlying stock held by LANS in Caldera pharmaceuticals is not readily convertible into cash as there is no active trading market in Caldera shares as yet. Finally we consider whether the anti-dilution clause is regarded as freestanding under ASC 480. The anti-dilution clause embodied in the License Agreement between LANS and Caldera relates to a minimum equity stake in Caldera of 3% until such time as Caldera completes $20 million of equity (funds-in) financing. The pertinent points to consider are as follows: · The shares held by LANS are being registered for sale in terms of this S-1A filing and as required by point 3e of Appendix A to the License Agreement. · The plain meeting and spirit of the agreement is such that the anti-dilution clause is only intended for LANS and only if they maintain their shareholding in Caldera. · The anti-dilution clause is specifically linked to the shareholding that LANS has in Caldera, any disposal of the shares held by LANS will render the anti-dilution clause void on the shares sold by LANS, therefore the anti-dilution clause cannot be considered a freestanding instrument under ASC 480, but rather integrally linked to the shareholding that LANS has in Caldera. In our opinion, the requirements of ASC 480 are not met and therefore we believe that we do not have a derivative financial liability on the anti-dilution provisions on the License Agreement with LANS. 17. Litigation Seddie Bastanipour and Joel Bellows Suit, page F-25 Please refer to your response to comment 79.Your revised disclosure only addresses why an accrual was not recorded for this matter. Please revise your disclosure to include an estimate of the possible loss or range of loss related to the Bellows suit or a statement that such an estimate cannot be made. Please refer to ASC 450-20-50-3 and 50-4. Response: Complied with. The disclosure has been amended to include the statement that an estimate of the loss cannot be made. United States Securities and Exchange Commission June 8, 2012 Page 9 Signatures Please refer to your response to Comment 81.We note that Dr. Warner has signed this registration statement in the capacity of Chief Executive Officer and Principal Financial Officer. However, the registration statement has not been signed by your controller or principal accounting officer pursuant to Instruction 1 to “Signatures” in Form S-1.Please amend your Form S-1 to have your controller or principal accounting officer sign this Form S-1 in this capacity.If Dr. Warner is also your controller or principal accounting officer, please indicate beneath his signature that he is signing the Form S-1 in the capacity of chief executive officer, chief financial officer, and controller or principal accounting officer. Response: Complied with.We have added principal accounting officer under Dr Warner’s signature. * * * We acknowledge that the adequacy and accuracy of the disclosure in our filings is our responsibility.We acknowledge that the staff comments or changes to disclosure do not foreclose the Commission from taking any action with respect to the filings.We acknowledge that the company may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or need additional information, please contact the undersigned at (561) 237-0804. Sincerely, /s/ Hank Gracin Hank Gracin HG:ckg Enclosures cc:Caldera Pharmaceutcals, Inc.
